Citation Nr: 0521879	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"helpless child" based on a finding of permanent incapacity 
for self-support prior to attaining the age of 18 years.

REPRESENTATIVE

Brookes S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA.

The Board notes that the veteran died in March 1983. In a 
decision dated in August 1996, the Board granted the 
appellant dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1151. In March 2002, the appellant 
filed her claim for helpless child benefits for her son.

The appellant testified in April 2004 before the undersigned 
Veterans Law Judge, sitting at the RO, who was designated by 
the Chairman to conduct the hearings pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002) and who will participate in this 
decision.

The Board remanded this case in July 2004 for further 
development and it has returned for appellate action.

A motion to advance this case on docket, due to financial 
hardship was received by the Board in May 2004. This motion 
was granted by the Board in July 2004. See 38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2003). 

While the appellant represented at her hearing by the 
Military Order of the Purple Heart (MOPH), she named Brookes 
McDaniel as her representative in November 2004.  The MOPH 
revoked their representation the following month. 




FINDINGS OF FACT

1.  The veteran's son was born in August 1956 and attained 18 
years of age in August 1974.

2.  The evidence of record does not demonstrate that the 
veteran's son was permanently unable to engage in 
substantially gainful employment prior to the time he reached 
the age of 18 years.


CONCLUSION OF LAW

Because he was not permanently incapable of self-support 
prior to attaining the age of 18 years, the veteran's son is 
not a helpless child of the veteran. 38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.57, 3.356 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant laws and regulations

The term "child" of the veteran includes an unmarried person 
who, before reaching the age of 18 years, became permanently 
incapable of self-support. 38 C.F.R. § 3.57(a) (2004).

For the purposes of determining eligibility for VA benefits, 
a child must be shown to be permanently incapable of self- 
support by reason of mental or physical defect at the date of 
attaining the age of 18 years. 38 C.F.R. § 3.356(a) (2004). 
Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his or her own efforts by reason of physical or 
mental defects. It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age may or may 
not be a normal situation, depending on the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of the parents, and the like. 38 C.F.R. § 
3.356(b)(3) (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "an appellant need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After a careful review of the record, it is found that the 
appellant is not entitled to be considered the "helpless 
child" of the veteran. The Board does not find that the 
appellant was permanently incapable of self-support prior to 
attaining the age of 18 years.  Although the RO has requested 
and attempted to obtain evidence, there is no documentation 
in the records dated prior to veteran's son's 18th birthday 
that shows that he was permanently incapable of self-support 
prior to age 18.  

The appellant maintained in her July 2002 substantive appeal 
that her son was involved in an automobile accident when he 
was six weeks old in 1966 while driving on a military base.  
She indicated that this accident on military property left 
her son unable to care for himself prior to his 18th 
birthday.

The appellant and her son testified before the undersigned in 
April 2004.  The appellant clarified that the automobile 
accident occurred in 1956.  After that, she recalled that her 
son often cried.  She noted that her son was 47 years old and 
she described his current physical condition, which included 
a number of physical problems.  The son testified that he had 
quit school in the 11th grade because he would have been 
required to take a foreign language course.  He recalled that 
he was a good bowler and that he began to play golf when he 
was ten.  After high school he recalled working at a number 
of jobs, until he began working at a country club.  He also 
earned his driver's license when he was 22 years old.

In light of the Board's July 2004 remand, the RO obtained 
private medical records from medical providers who only 
recent began treating the veteran's son.  None of the medical 
evidence of record is dated from 1974, the year the veteran's 
son turned 18.  Furthermore, the medical evidence of record 
is negative for findings that the veteran's son was unable to 
care for himself prior to his 18th birthday. These records 
are not persuasive because they do not establish that the 
veteran's son was permanently incapable of self-support prior 
to attaining the age of 18 years.  

According to an April 2004 letter, R.A.H., M.D., a private 
physician, noted that he began treating the veteran's son in 
2000.  He diagnosed the veteran's son with post-traumatic 
brain syndrome, atherosclerotic heart and renal disease, 
chronic obstructive pulmonary disease, and chronic back pain.  
The doctor also reported that the veteran's son was status 
post coronary artery vessel bypass surgery and placement of a 
defibrillator.  The doctor wrote that, according to the 
mother, the veteran's son experienced several significant 
traumatic injuries as a child.  Reportedly, at six months of 
age, the veteran's son was thrown from an auto in an 
accident, resulting in a brain injury.  He also stated that 
at 17 the son sustained brain and bodily injuries from an 
assault, and he never finished high school

The Board finds that Dr. R.A.H.'s findings lack probative 
value in large part because they are not based on 
contemporaneous records or clinical findings.  Instead, the 
doctor referred to the brain injuries as related by the 
veteran's spouse.  No medical records documenting a brain 
injury as a baby have been provided.  The veteran's son 
testified before the undersigned that he worked at a number 
of jobs and lived on his own near Washington D.C. after 
quitting high school.  He also explained that he obtained his 
driver's license when he was 22 years old because he did not 
have an auto to drive prior to that time.  In addition, he 
testified that he learned to bowl at age seven (later 
becoming quite proficient) and to play golf at age ten.  
Generally, it would not be incorrect to observe that 
successfully learning those mental and physical skills at 
those ages is consistent with normal development.  While we 
note that he dropped out of high school, he testified that he 
completed all but his senior year.

To the extent that the appellant and the veteran's son offers 
their own statements in support of this claim, as a lay 
people, they are not capable of opining on matters requiring 
medical knowledge, such as medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  

The veteran's son currently is diagnosed with heart disease, 
mild mental retardation (see Carilion Roanoke Memorial 
Hospital discharge summary 18 April 2003) and other physical 
disorders.  Nevertheless, there is no persuasive objective 
evidence that he was permanently incapable of self-support 
prior to age 18. Accordingly, it is found that helplessness 
prior to the time of attaining the age of 18 within the 
meaning of the applicable laws and regulations has not been 
demonstrated.

In conclusion, it is found that the preponderance of the 
evidence is against a finding of entitlement to recognition 
of the veteran's son as the helpless child of the veteran.

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the appellant in letter dated in July 2004 of 
what information and evidence was needed to substantiate her 
claim for recognition of the veteran's son as a "helpless 
child".  The letter also advised her of the information and 
evidence that should be submitted by her, namely, any 
additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the appellant.  

In this way, she was advised of the need to submit any 
evidence in her possession that pertains to the claim.  She 
was told that it was her responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the appellant may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page two of the July 2004 letter, the RO specifically 
explained the evidence it still needed from the claimant:

Please see the attached information sheet 
"What the Evidence Must Show to Help 
Prove Your Claim."  If there is any 
other evidence or information that you 
think will support your claim, please let 
us know.  If you have any evidence in 
your possession that pertains to your 
claim, please send it to us.

The RO included the referenced information sheet in the 
notice that it sent to the appellant.  
 
When considering the July 2004 notification letter, the Board 
finds that the appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  An examination 
of the veteran's son is not necessary in this case.  

As explained by the RO, the appellant was asked to provide 
medical evidence showing that the veteran's son was 
"helpless" prior to age 18.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the appellant.  In the circumstances of this 
case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Recognition of the veteran's son as a "helpless child" is 
denied.



	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


